UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                                                          1:19-CV-10469 (CM)
                             Plaintiff,
                                                          1:19-CV-10921 (CM)
                     -against-
                                                          1:19-CV-10987 (CM)
CITY OF NEW YORK (HRA), et al.,
                                                          CIVIL JUDGMENT
                             Defendants.

YVONNE FROST,
                             Plaintiff,
                     -against-
CVR ASSOCIATES INC., et al.,
                             Defendants.

YVONNE FROST,
                             Plaintiff,
                     -against-
CITY HALL, et al.,
                             Defendants.

       Pursuant to the order issued December 23, 2019, dismissing these actions without

prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the November 7, 2019

order in Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6, these actions are dismissed

without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.
     IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

Dated:   December 23, 2019
         New York, New York

                                                   COLLEEN McMAHON
                                               Chief United States District Judge




                                          2
